Exhibit 10.26

AMENDMENT NO. 2

YELLOW ROADWAY CORPORATION RETIREMENT SAVINGS PLAN

(As Amended and Restated Effective January 1, 2005)

WHEREAS, Yellow Roadway Corporation (the “Company”) maintains the Yellow Roadway
Corporation Retirement Savings Plan (the “Plan”) for the benefit of the
employees of the Company and its participating affiliates;

WHEREAS, Section 5.03(a) of the Plan provides that the Administrative Committee
for the Plan shall establish an “Employer Stock Fund” which shall invest in
common stock of the Company;

WHEREAS, Sections 5.03(a) and (b) of the Plan provide that the Administrative
Committee for the Plan shall establish a “SCS Transportation Stock Fund” for the
retention of shares of SCS Transportation, Inc. which were received in a
corporation spinoff;

WHEREAS, Section 5.06(b) of the Plan provides that, except as otherwise provided
in Section 13.07 of the Plan, the following Participant accounts shall be
invested in the Employer Stock Fund: (i) Prior PAYSOP Account, (ii) Prior Profit
Sharing “A” Account, (iii) Performance-Based Contribution Account, (iv) the
portion of the Matching Contribution Account attributable to certain
Nondiscretionary Matching Contributions, (v) Roadway Matching Contribution
Account, to the extent it was invested in Employer Stock on December 31, 2004,
and (vi) Roadway Stock Bonus Account, to the extent it was invested in Employer
Stock on December 31, 2004 (collectively, the “Employer Stock Fund Accounts”).

WHEREAS, Section 9.01(a) of the Plan provides that the Company, through action
of its Board of Directors or the Compensation Committee of its Board of
Directors, may amend the Plan at any time;

WHEREAS, Section 13.07(a) of the Plan generally provides that a participant who
has attained age 55 may elect to diversify a certain percentage of his or her
Employer Stock Fund Accounts by liquidating Employer Stock held in those
Accounts and transferring the proceeds into other investment funds available
under the Plan; and

WHEREAS, the Corporation desires to amend the Plan (i) to allow a participant to
diversify up to 100% of his or her Employer Stock Fund Accounts at any time,
(ii) to provide for the elimination of the SCS Transportation Stock Fund as an
investment fund under the Plan, and (iii) to comply with final Treasury
Regulations under Section 401(k) of the Internal Revenue Code of 1986, as
amended, that become effective January 1, 2006.

NOW, THEREFORE, BE IT RESOLVED, that, effective January 1, 2006, the Plan shall
be amended as follows:



--------------------------------------------------------------------------------

  1. Restate Section 3.11(c) in its entirety as follows:

(c) Return of Pre-Tax Contributions. If, after the end of a Plan Year, it is
determined that the ADP Test has not been satisfied, the Administrative
Committee shall direct the Trustee to return the required amount under Code
Section 401(k) of the affected Highly Compensated Employees’ Pre-Tax
Contributions for the Plan Year (including income allocable to those Pre-Tax
Contributions calculated in accordance with the Treasury regulations under Code
Section 401(k)), beginning with the Highly Compensated Employees who contributed
the highest dollar amount of Pre-Tax Contributions. Income or loss allocable to
the period between the end of the Plan Year and the date of distribution shall
be distributed with the return of the Pre-Tax Contributions, and the income or
loss shall be calculated in accordance with Treasury regulations under Code
Section 401(k). Any Matching Contributions attributable to Pre-Tax Contributions
returned pursuant to this Section 3.11 (including income allocable to those
Matching Contributions, calculated in accordance with Treasury regulations under
Code Section 401(m)) shall be withdrawn from the affected Highly Compensated
Employees’ Matching Contribution Accounts and used to reduce future Matching
Contributions. The return of Pre-Tax Contributions (and income thereon) and the
withdrawal of Matching Contributions (and income thereon) shall occur before the
end of the Plan Year following the Plan Year in which the Plan failed to satisfy
the ADP Test and shall be accomplished by a proportionate reduction in the
Investments Funds in which the affected Highly Compensated Employees’ Pre-Tax
Contribution Account and Matching Contribution Account are invested.

 

  2. Redesignate Section 3.11(d) as Section 3.11(d)(i) and add the following new
Section 3.11(d)(ii):

(ii) Notwithstanding (i) above, Qualified Nonelective Contributions shall not be
taken into account for an applicable Plan Year for a Nonhighly Compensated
Employee to the extent the contributions exceed the product of that Nonhighly
Compensated Employee’s Compensation and the greater of 5% or two times the
Plan’s “representative contribution rate.” Any Qualified Nonelective
Contribution taken into account for the ADP Test under Treasury Regulations
Section 1.401(k)-2(a)(6) (including the determination of the representative
contribution rate for purposes of Treasury Regulations
Section 1.401(k)-2(a)(6)(iv)(B)) shall not be taken into account for purposes of
this subsection (d)(ii) (including the determination of the representative
contribution rate). For purposes of this subsection (d)(ii), (A) the Plan’s
“representative contribution rate” is the lowest applicable contribution rate of
any eligible Nonhighly Compensated Employee among a group of eligible Nonhighly
Compensated Employees that consists of half of all eligible Nonhighly
Compensated Employees for the Plan Year (or, if greater, the lowest applicable
contribution rate of any eligible Nonhighly Compensated Employee in the group of
all eligible Nonhighly Compensated Employees for the applicable Plan Year and
who is employed by the Employer on the last day of the applicable Plan Year),
and (B) the “applicable contribution

 

2



--------------------------------------------------------------------------------

rate” for an eligible Nonhighly Compensated Employee is the sum of the Matching
Contributions taken into account under this subsection for the Employee for the
Plan Year and the Qualified Nonelective Contributions made for that Employee for
the Plan Year, divided by that Employee’s Compensation for the same period.

 

  3. Restate Sections 3.11(e)(i) and (ii) in their entireties as follows:

(i) If this Plan is aggregated with one or more other plans in order for this
Plan or the other plan or plans to satisfy the requirements of Code
Section 401(a)(4) or 410(b), then the ADP Test shall be applied by determining
the Average Deferral Percentages of Eligible Employees as if the aggregated
plans were a single plan (this Plan and the other plan or plans may be
aggregated under this Section 3.11(e)(i) only to the extent permitted under Code
Section 401(k), 401(a)(4) or 410(b));

(ii) The Average Deferral Percentage for any Highly Compensated Employee who is
eligible to make “elective deferrals” (within the meaning of Code
Section 402(g)) under two or more cash or deferred arrangements of an Employer
or an Affiliate shall be determined as if all those elective deferrals were made
under a single arrangement (to the extent permitted by, and in accordance with
the requirements of, with Treasury Regulations under Code Section 401(k));

 

  4. Restate Section 5.02 in its entirety as follows:

Section 5.02 Vesting. A Participant shall at all times have a 100% vested and
nonforfeitable interest in all his Accounts.

 

  5. Add the following new Section 6.01(c);

(c) Notwithstanding (a) and (b) above, an Employee who changes status from a
common law employee to a Leased Employee of any Employer or Affiliate shall not
be treated as having terminated employment with the Employers and Affiliates.

 

  6. Restate Section 6.08(e)(ii) in its entirety as follows:

(ii) Definition of Financial Hardship. For purposes of this Section 6.08(e),
financial hardship shall mean an immediate and heavy financial need of the
Participant that cannot be satisfied from other reasonably available resources
on account of:

(A) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(B) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

3



--------------------------------------------------------------------------------

(C) Payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant, or
the Participant’s Spouse, children, or dependents (as defined in Code
Section 152, and, for Plan Years beginning on and after January 1, 2005, without
regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B));

(D) Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

(E) Payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on and after January 1, 2005, without regard to Code
Section 152(d)(1)(B)); or

(F) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 

  7. Add the following sentence after the first sentence of Section 13.07(a) of
the Plan:

Effective January 1, 2006, a Participant may elect, at the time and in the
manner prescribed by the Administrative Committee, to diversify up to 100% of
one or more of the foregoing Accounts regardless of the Participant’s age.

AND BE IT FURTHER RESOLVED, that, effective February 28, 2006, the Plan shall be
amended by deleting Section 5.03(b), and restating Section 5.03(a) in its
entirety as follows:

Section 5.03 Establishment of Investment Funds. There shall be established
within the Trust Fund Investment Funds selected by the Administrative Committee.
The Administrative Committee may add or eliminate Investment Funds at its
discretion, provided there are at least four Investment Funds, including the
Employer Stock Fund.

AND BE IT FURTHER RESOLVED, that the cross references in the Plan shall be
redesignated, as necessary, in accordance with the foregoing resolutions.

AND BE IT FURTHER RESOLVED, that, except as otherwise amended by the Amendment
No. 2, all provisions of the Plan shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers on this 29th day of December, 2005.

 

Yellow Roadway Corporation By:   Benefits Administrative Committee By:  

/S/ HAROLD D. MARSHALL

Name:   Harold D. Marshall Title:   Vice President – Employment Benefits
Chairman, Benefits Administrative Committee

 

5